EXHIBIT 10.1

FOURTH AMENDMENT TO

PURCHASE, SALE AND SERVICING TRANSFER AGREEMENT

    This FOURTH AMENDMENT TO PURCHASE, SALE AND SERVICING TRANSFER AGREEMENT,
dated as of June 1, 2005, (this "Amendment") is made and entered into as of May
19, 2006, by and among Federated Department Stores, Inc., a Delaware corporation
("FDS"), FDS Bank, a federally-chartered stock savings bank ("FDS Bank"),
Federated Corporate Services, Inc., an Ohio corporation (as successor in
interest to Prime II Receivables Corporation, a Delaware corporation) ("Prime
II"), Macy's Department Stores, Inc., an Ohio corporation and a wholly-owned
subsidiary of FDS ("Macy's"), Bloomingdale's, Inc., an Ohio corporation and a
wholly-owned subsidiary of FDS ("Bloomingdale's"; and together with FDS, FDS
Bank, Prime II and Macy's, each, an "FDS Company" and collectively, the "FDS
Companies"), and Citibank, N.A., a national banking association (the
"Purchaser").



    WHEREAS, FDS, FDS Bank, Prime II and Purchaser are parties to that certain
Purchase, Sale and Servicing Transfer Agreement dated as of June 1, 2005, as
amended by the letter agreement (the "First Amendment") dated August 22, 2005
and further amended by the Second Amendment to the Purchase, Sale and Servicing
Transfer Agreement (the "Second Amendment") dated as of October 24, 2005 and the
Third Amendment to the Purchase, Sale and Servicing Transfer Agreement (the
"Third Amendment") dated as of May 1, 2006 (the "Purchase Agreement");

    WHEREAS, the parties hereto desire to permit the sale pursuant to the
Purchase Agreement of those May Assets and May Liabilities relating to May
Accounts that have been converted from May Co. credit Systems to FACS Group,
Inc. credit Systems prior to the Third Closing Date; and

    WHEREAS, the parties hereto desire to amend the Purchase Agreement in
accordance with Section 13.4 of the Purchase Agreement.

    NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, agree as follows:

    1. Defined Terms.

Capitalized terms used without definition in this Amendment have the meanings
assigned to them in the Purchase Agreement.



    2. Amendment of Section 1.1.

        (a) The definition of "May Accounts" is hereby amended by replacing the
definition in its entirety with the following:

"May Account" means a Credit Card Account owned by FDS or a Subsidiary of FDS
prior to the Third Closing and associated with a retail division of May Co. as
conducted as of the closing of May Merger (or a successor to such business as
conducted by FDS and its Subsidiaries following the May Merger) that exists as
of the Third Cut-Off Time, other than (i) any Employee Account, (ii) any Credit
Card Account that, as of the Third Cut-Off Time, has been (or should have been)
charged off in accordance with May Bank's or the Sellers' standard policies and
procedures as in effect on the date of this Agreement or (iii) any Commercial
Account owned by FDS Bank or one of its Affiliates."

        (b) The definition of "Second Cut-Off Time" is hereby amended by
replacing the word "Saturday" with the word "Sunday".

        (c) The definition of "Sellers" is hereby amended by replacing the
definition in its entirety with the following:

"Sellers" means the collective reference to FDS, FDS Bank and Prime II; provided
that with respect to the (i) Second Purchase and Assumption (and the obligations
and conditions to be satisfied in connection therewith) the "Sellers" shall mean
FDS and FDS Bank, (ii) the CM Purchase and Assumption (and the obligations and
conditions to be satisfied in connection therewith), the "Sellers" shall mean
FDS, FDS Bank, Filene's Finance, Inc., Hecht's Finance, Inc. and Famous-Barr
Finance, Inc. and (iii) the Third Purchase and Assumption (and the obligations
and conditions to be satisfied in connection therewith), the "Sellers" shall
mean FDS, FDS Bank, Marshall Field's Finance, Inc., Robinsons-May Finance, Inc.
and Foley's Finance, Inc.

        (d) The definition of "Third Cut-Off Time" is hereby amended by
replacing the word "Saturday" with the word "Sunday".

    3. Amendment of Section 4.4(a).

Section 4.4(a) of the Purchase Agreement is hereby amended by replacing the
words "of the Fiscal Month after the Fiscal Month" with the words "of the
calendar week after the calendar week".



    4. Amendment of Article XIII.

Article XIII of the Purchase Agreement is hereby amended by adding the following
Section 13.13 at the end of Article XIII:



> > "Section 13.13. Converted May Accounts. The parties hereto agree to the
> > terms and conditions set forth in Schedule 13.13.".

    5. New Schedule 13.13.

The Purchase Agreement is hereby amended by adding a new Schedule 13.13 attached
hereto.



    6. Capacity; Authorization; Validity.

        (a) FDS hereby represents and warrants to the Purchaser as of the date
hereof:

            (i) Each FDS Company has all necessary corporate or similar power
and authority to (A) execute and enter into this Amendment and (B) perform the
obligations required of such FDS Company hereunder and the other documents,
instruments and agreements to be executed and delivered by such FDS Company
pursuant hereto.

            (ii) The execution and delivery by the FDS Companies of this
Amendment and all documents, instruments and agreements executed and delivered
by the FDS Companies pursuant hereto, and the consummation by the FDS Companies
of the transactions specified herein, have been duly and validly authorized and
approved by all necessary corporate or similar actions of the FDS Companies.

            (iii) This Amendment (A) has been duly executed and delivered by the
FDS Companies, (B) constitutes the valid and legally binding obligation of the
FDS Companies, and (C) is enforceable against the FDS Companies in accordance
with its terms (subject to applicable bankruptcy, insolvency, reorganization,
receivership or other laws affecting the rights of creditors generally and by
general equity principles including those respecting the availability of
specific performance).

        (b) The Purchaser hereby represents and warrants to the Sellers as of
the date hereof:

            (i) The Purchaser has all necessary corporate or similar power and
authority to (A) execute and enter into this Amendment and (B) perform the
obligations required of it hereunder and the other documents, instruments and
agreements to be executed and delivered by the Purchaser pursuant hereto.

            (ii) The execution and delivery by the Purchaser of this Amendment
and all documents, instruments and agreements executed and delivered by the
Purchaser pursuant hereto, and the consummation by the Purchaser of the
transactions specified herein, has been duly and validly authorized and approved
by all necessary corporate or similar actions of the Purchaser.

            (iii) This Amendment (A) has been duly executed and delivered by the
Purchaser, (B) constitutes the valid and legally binding obligation of the
Purchaser and (C) is enforceable against the Purchaser in accordance with its
terms (subject to applicable bankruptcy, insolvency, reorganization,
receivership or other laws affecting the rights of creditors generally and by
general equity principles including those respecting the availability of
specific performance).

    7. Effect of Amendment.

This Amendment is hereby incorporated into and made a part of the Purchase
Agreement. Except as amended by this Amendment, all terms and provisions of the
Purchase Agreement shall continue and remain in full force and effect and
binding upon the parties thereto.



    8. Binding Effect.

This Amendment shall be binding in all respects and inure to the benefit of the
successors and permitted assigns of the parties hereto.



    9. Governing Law.

This Amendment and all rights and obligations hereunder, including matters of
construction, validity and performance, shall be governed by and construed in
accordance with the laws of the State of Delaware applicable to contracts made
to be performed within such State and applicable federal law.



    10.

Counterparts/Facsimiles. This Amendment may be executed in any number of
counterparts, all of which together shall constitute one and the same
instrument, but in making proof of this Amendment, it shall not be necessary to
produce or account for more than one such counterpart. Any facsimile of an
executed counterpart shall be deemed an original.



    IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to
be duly executed as of the date first above written.

 

CITIBANK, N.A.

     

By: /s/ Steven J. Freiberg

 

    Name: Steven J. Freiberg

 

    Title:

         

FEDERATED DEPARTMENT STORES, INC.

     

By: /s/ Dennis J. Broderick

 

    Name: Dennis J. Broderick

 

    Title: Senior Vice President, General Counsel and Secretary

         

FDS BANK

     

By: /s/ Susan R. Robinson

 

    Name: Susan R. Robinson

 

    Title: Treasurer

         

FEDERATED CORPORATE SERVICES, INC.

     

By: /s/ Bradley R. Mays

 

    Name: Bradley R. Mays

 

    Title: Vice President

         

MACY'S DEPARTMENT STORES, INC.

     

By: /s/ Bradley R. Mays

 

    Name: Bradley R. Mays

 

    Title: Vice President

         

BLOOMINGDALES, INC.

     

By: /s/ Bradley R. Mays

 

    Name: Bradley R. Mays

 

    Title: Vice President

 